Citation Nr: 0838450	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  02-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The veteran served on active duty from June to August 1980, 
from May to September 1981, from October 1981 to June 1989, 
and from April 1993 to April 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 20 
percent rating for degenerative disc disease of the cervical 
spine, as well as granted service connection and assigned an 
initial 0 percent (noncompensable) rating, each, for carpal 
tunnel syndrome of the right wrist and he left wrist.  The 
grants of service connection were each effective February 29, 
2000.  In the same rating decision, the RO denied service 
connection for bilateral heel pain, for degenerative joint 
disease of the left index finger, for bilateral hearing loss, 
and for residuals of a right shoulder separation.  In June 
2001, the veteran filed a notice of disagreement (NOD) with 
the above-noted issues.  A statement of the case (SOC) was 
issued in January 2002, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2002.

In an April 2003 rating decision, the RO granted service 
connection for residuals of a right shoulder separation 
(resolving the matter on appeal as to that issue), and 
granted higher initial ratings of 10 percent, each, for 
carpal tunnel syndrome of the right and left wrists.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
cervical spine disability, the Board has characterized the 
issue on appeal in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In September 2006, the Board denied the veteran's claims for 
initial ratings in excess of 10 percent, each, for carpal 
tunnel syndrome of the right and left wrists, as well as 
denied service connection for bilateral heel pain, with pain 
and numbness in the lower legs, degenerative joint disease of 
the left index finger, and bilateral hearing loss.  Also in 
November 2006, the Board remanded the claim for an initial 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  

After completing the requested development, the AMC continued 
the denial of an initial rating in excess of 20 percent for 
the veteran's degenerative disc disease and degenerative 
joint disease of the cervical spine (as reflected in a July 
2008 supplemental SOC (SSOC)), and returned this matter to 
the Board for further appellate consideration.  

As a final preliminary matter, the Board notes that, in the 
September 2006 decision, the Board pointed out that, in a 
December 2005 Informal Hearing Presentation, the veteran's 
representative raised a claim for a total disability rating 
based on individual unemployability (TDIU), and referred this 
issue to the RO for appropriate action.  In addition, in 
February 2004, the veteran filed a claim for service 
connection for a tooth on the upper right side of his mouth, 
for dental treatment purposes only.  As there is no 
indication that the claims for a TDIU or for service 
connection for a tooth for dental treatment purposes only 
have yet been addressed by the RO, these matters are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From the February 29, 2000 effective date of the grant of 
service connection to September 22, 2002, the veteran's 
degenerative disc disease and degenerative joint disease of 
the cervical spine did not result in more than moderate 
intervertebral disc syndrome (IVDS) with recurring attacks, 
or moderate limitation of motion of the cervical spine, nor 
is there any evidence of ankylosis.  

3.  For the period from September 23, 2002 to September 25, 
2003, the veteran's degenerative disc disease and 
degenerative joint disease of the cervical spine was 
manifested by no more than moderate limitation of motion with 
subjective complaints of pain; there was no evidence of any 
separately compensable neurological manifestations or 
incapacitating episodes of IVDS.

4.  Since September 26, 2003, the veteran's degenerative disc 
disease and degenerative joint disease of the cervical spine 
has been manifested by forward flexion to no less than 20 
degrees, due to pain, and combined range of motion of the 
cervical spine of no less than 200 degrees, due to pain; the 
weight of the competent medical evidence indicates that the 
veteran does not have separately compensable neurological 
manifestations, and there has been no evidence of 
incapacitating episodes of IVDS.  

  
CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease and degenerative joint disease 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 &  Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3,  4.20, 4.25, 4.71, 4.71a 
(2002-2008); 38 C.F.R. § 4.71a,  Diagnostic Code 5293 (as in 
effect prior to  September 26, 2003); General Rating Formula 
(as in effect  from September 23, 2002); and General Rating 
Formula and Formula for Rating Intervertebral Disc Disease on 
the Basis  of Incapacitating Episodes (as in effect from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2007 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an initial rating in 
excess of 20 percent for degenerative disc disease and 
degenerative joint disease of the cervical spine, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA.  This letter specifically informed the veteran to 
submit any evidence in his possession pertinent to the claim 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  Further, this letter provided 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the August 2007 letter, and opportunity for 
the veteran to respond, the July 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of June 2000, February 
2002, October 2002, and April 2007 VA examinations.  Also of 
record and considered in connection with the appeal are 
various statements provided  by the veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board notes that the September 2006 remand includes 
instruction that the veteran should undergo VA examinations 
to evaluate his service-connected cervical spine disability 
by neurological and orthopedic examiners.  The April 2007 VA 
examination was conducted by only one examiner; however, the 
Board notes that the examiner conducted a thorough 
examination, which included both orthopedic and neurological 
findings.  In addition, the remand asked that the examiner 
specifically comment as to the existence and frequency of any 
incapacitating episodes of IVDS that required bed rest 
prescribed by a physician and treatment by a physician.  
While the April 2007 VA examiner did not specifically comment 
as to the frequency of these episodes, she noted that the 
veteran reported that he experienced incapacitating symptoms 
lasting 2 days per month.  The record reflects that the 
examiner reviewed the claims file and medical records, and 
provided a description of the veteran's service-connected 
cervical spine disability which is largely responsive to the 
rating criteria and sufficient to rate the disability.  
Moreover, as will be discussed below, the veteran has 
consistently reported that he receives all treatment 
regarding the cervical spine at the Hampton VAMC, and records 
of treatment from this facility, from April 1997 to June 2008 
are negative for bed rest prescribed by a physician.  
Accordingly, the Board finds that, as the RO/AMC 
substantially complied with the September 2006 remand 
directives, no further action in this regard is warranted.  
See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notice of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

As addressed in more detail below, the criteria for rating 
IVDS changed effective September 23, 2002, and the rating 
criteria for all disabilities of the spine changed effective 
September 26, 2003. As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective dates 
of the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective dates of 
the new provisions.  See Wanner v. Principi, 17 Vet.  App. 4, 
9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the cervical spine 
disability under both the former applicable criteria (see the 
December 2000 rating decision, January 2002 SOC, and April 
2003 and July 2008 SSOCs) and the revised applicable criteria 
(see the April 2003, November 2004, and July 2008 SSOCs).  
Accordingly, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

1.  Prior to September 23, 2002

The December 2000 rating decision granted service connection 
and assigned an initial 20 percent rating for degenerative 
disc disease of the cervical spine, pursuant to Diagnostic 
Code 5293.  

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  moderate IVDS, with recurring attacks, 
was rated 20 percent disabling; severe IVDS, with recurring 
attacks with intermittent relief, was rated 40 percent 
disabling; and pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, was rated 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002)..  

Considering the pertinent evidence in light of the criteria 
in effect prior to September 22, 2002, the Board finds that a 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability, for the period from 
February 29, 2000, the effective date of the grant of service 
connection, to September 22, 2002, is not warranted.    

Records of VA treatment from April 1997 to September 2002 
reflect diagnoses of and treatment for degenerative disc 
disease and degenerative joint disease of the cervical spine.  
On treatment in March 2001, there was no motor or sensory 
deficit, and the diagnosis was degenerative disc disease.  On 
neurological examination in June 2001, motor strength was 5/5 
bilaterally, and sensation was intact to light touch 
bilaterally.  The pertinent diagnoses were cervical, 
shoulder, and arm pain, and cervical spine degenerative joint 
disease.  A November 2001 MRI of the cervical spine revealed 
degenerative disc disease of the mid and lower cervical 
spine.  The impression was moderate spinal canal narrowing at 
the C5-6 and C6-7 levels, with narrowing of the left C6-7 
neural foramen.  The assessment was cervical spine 
degenerative disc disease, degenerative joint disease, 
stenosis.  In April 2002, the veteran complained of muscle 
spasms in his neck for two days, adding that he was unable to 
turn his head.  The diagnosis was neck pain.  On examination 
in June 2002, there was intact range of motion of the 
cervical spine in all directions, and the impression was 
chronic pain in the cervical region.  X-ray showed 
degenerative joint disease, moderate spinal stenosis at 
different levels, in addition to herniated disc at C6-7 on 
the left side.    

The veteran was afforded a VA examination in June 2000.  He 
complained of neck pain and numbness and tingling in both 
arms and hands.  On examination, the neck had painful 
rotation, limited to 50 degrees on the right, with pain from 
0 degrees.  Rotation was to 60 degrees on the left, with pain 
radiating down the left arm.  There was positive posterior 
cervical tenderness at C4, C5, and C6.  The examiner also 
conducted range of motion testing regarding the right 
shoulder, and noted that repetitive motion caused fatigue and 
pain.  On neurological examination, deep tendon reflexes and 
pinprick sensation were intact.  The examiner noted that EMG 
revealed very mild bilateral carpal tunnel syndrome involving 
the motor branch, and X-ray of the cervical spine revealed 
degenerative changes at C5-6 and C6-7.  The pertinent 
diagnosis was degenerative joint disease of the cervical 
spine at multiple levels with left paracentral disc 
herniation and radiculopathy.  

The veteran underwent another VA examination in February 
2002, at which time he reported that he had "blown discs" 
and arthritis, causing him pain, weakness, stiffness, 
fatigue, and lack of endurance, which was worse with weather 
changes.  He described stiffness and popping in his neck, 
with pain hurting down into his hands.  He reported that he 
experienced flare-ups which were mild and uncomfortable, but 
were sometimes distressing and horrible, adding that these 
flare-ups could be caused by weather or injury, and seemed to 
be helped by warmth and massage.  The veteran also reported a 
history of bilateral radiculopathy due to his cervical spine 
disease, which caused numbness and tingling in his hands.  

On examination, there was posterior cervical pain in all 
movements of the cervical spine.  The examiner noted that the 
pain began at 0 degrees and was present through the full 
range of motion.  Range of motion testing revealed flexion 
from 0 to 65 degrees, extension from 0 to 50 degrees, lateral 
flexion from 0 to 40 degrees, bilaterally, and rotation from 
0 to 80 degrees, bilaterally.  Deep tendon reflexes were 2+ 
in the biceps and triceps, bilaterally.  The veteran had a 
difficult time differentiating between sharpness and dullness 
in the upper extremities, and motor function was lessened in 
the upper extremities.  Power in the upper extremities was 
5/5, but mild muscle atrophy was present.  X-ray of the 
cervical spine revealed diffuse moderate to moderately severe 
cervical spondylosis with more pronounced changes at C5-6 and 
C6-7 with moderate left foraminal compromise at both levels.  
Regarding the veteran's claimed diagnosis of intervertebral 
disc syndrome of the cervical spine, the diagnosis was 
cervical spondylosis with left foraminal compromise.  
Regarding the veteran's claimed diagnosis of upper extremity 
radiculopathy due to cervical spine disease, the diagnosis 
was upper extremity radiculopathy from the cervical spine.  
The examiner noted that the veteran was a student, and had no 
apparent peripheral nerve problem based on examination.  

The above evidence reflects that, prior to September 23, 
2002, the symptoms of the veteran's cervical spine disability 
more closely approximated moderate, rather than severe, IVDS, 
warranting the current 20 percent rating under former 
Diagnostic Code 5293.  In this regard, despite diagnoses of 
radiculopathy, most neurological findings were at or near 
normal.  While the June 2000 VA examiner's diagnosis included 
radiculopathy, deep tendon reflexes and pinprick sensation 
were intact on examination.  In addition, during VA treatment 
in June 2001, motor strength was 5/5 bilaterally, and 
sensation was intact to light touch bilaterally.  While the 
February 2002 VA examination revealed that the veteran had 
lessened motor function in the upper extremities, with mild 
muscle atrophy, and difficulty differentiating between 
sharpness and dullness in the upper extremities, the examiner 
specifically noted that the veteran had no apparent 
peripheral nerve problem on examination.  Moreover, the 
February 2002 X-ray revealed only moderate to moderately 
severe cervical spondylosis and the June 2002 record of VA 
treatment noted only moderate spinal stenosis in the cervical 
spine.  

The Board also notes that, during this period, the other 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities include 
Diagnostic Code 5290, for evaluating limitation of motion of 
the cervical spine.  Under former Diagnostic Code 5290, a 
rating of 20 percent may be assigned for moderate limitation 
of motion, and a rating of 30 percent may be assigned for 
severe limitation of motion.  The terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6.  

The evidence prior to September 23, 2002 reflects that the 
veteran exhibited no more than moderate limitation of motion 
of the cervical spine.  In this regard, the June 2000 VA 
examination noted only some limitation of motion in right and 
left rotation and the February 2002 VA examination noted only 
some limitation of motion in lateral flexion, with normal or 
greater than normal flexion, extension, and rotation.  In 
addition, the June 2002 record of VA treatment indicated that 
cervical spine range of motion was intact in all directions.  
Thus, during the period in question, the veteran's cervical 
spine disability resulted in no more than moderate limitation 
of motion of the cervical spine, warranting a 20 percent 
rating under former Diagnostic Code 5290.  

The Board has also considered that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet.  App. 7 
(1996). 

Regarding functional impairment, the Board finds that the 
current 20 percent rating adequately compensates the veteran 
for any functional loss during the period in question.  In 
this regard, while pain was noted during range of motion 
testing during both the June 2000 and February 2002 VA 
examinations, the veteran nevertheless had rotation limited 
by no more than 30 and 20 degrees on the right and left, 
respectively, in June 2000, with full rotation, bilaterally, 
on VA examination in February 2002.  Moreover, range of 
motion testing conducted in February 2002 revealed greater 
than normal flexion and extension, and lateral flexion was 
limited by only 5 degrees, both right and left.  Based on the 
foregoing, the Board does not find that the veteran's 
symptoms during the period in question are shown to be so 
disabling as to more nearly approximate severe limitation of 
motion of the cervical spine, as required for a higher rating 
under former Diagnostic Code 5290.  Hence, consideration of 
the DeLuca factors provides no basis for assignment of any 
higher rating under the applicable criteria.  

While, under the former criteria in effect prior to September 
26, 2003, residuals of fracture of the vertebrae, ankylosis 
of the spine, or ankylosis of the cervical spine warrant a 
rating in excess of 20 percent, here, the service-connected 
cervical spine disability has not been shown to involve any 
of the above and, as such, rating the disability under these 
diagnostic codes for the period in question is not 
appropriate.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5287 (as 
in effect prior to September 23,2002).  

2.  From September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) could be evaluated on either the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate ratings of 
its chronic orthopedic and neurological manifestations, along 
with evaluations of all other disabilities, whichever results 
in the higher rating.  For purposes of evaluation under 
former Diagnostic Code 5293, an incapacitating episode is a 
period  of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician, and chronic orthopedic 
and neurological manifestations mean orthopedic and 
neurological  signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1) (2003).  

Considering the pertinent evidence in light of the criteria 
in effect from September 23, 2002 to September 25, 2003, the 
Board finds that a rating in excess of 20 percent for the 
veteran's service-connected cervical spine disability, for 
this period , is not warranted.    

Records of VA treatment during the period in question 
continued to reflect diagnoses of and treatment for the 
cervical spine.  In November 2002, the veteran complained of 
chronic pain in the neck, which was exacerbated by cold, wet 
weather.  He also complained of numbness in his hands and 
arms which kept him awake at night.  On examination, 
sensation in the hands was decreased to light touch in the 
median distribution, with a strongly positive Tinel's sign 
bilaterally, and motor strength was 5/5.  Cervical 
paraspinals were mildly tender to palpation.  The pertinent 
assessment was chronic pain in the cervical region, with X-
ray findings of degenerative joint disease, moderate spinal 
stenosis at different levels, in addition to herniated disc 
at C6-7 on the left, and bilateral carpal tunnel syndrome.  

On treatment in December 2002, the veteran reported that his 
neck pain was the same, not worse but not constant.  In 
August 2003, the veteran again presented with complaints of 
chronic pain in the neck and shoulder area.  He also reported 
a history of bilateral carpal tunnel syndrome and reported 
that he continued to have paresthesias of the hands.  The 
veteran described his pain as 5 out of 10, with a recent 
average pain of 5 out of 10 as well.  He stated that he used 
a heating pad and massage for pain relief.  The findings on 
examination were decreased sensation to light touch in the 
median distribution, strongly positive Tinel's bilaterally, 
motor 5/5.  Cervical paraspinals and traps were mildly tender 
to palpation.  The pertinent assessment was the same as in 
November 2002.  

The veteran was afforded a VA examination in October 2002.  
He then described current intermittent cervical discomfort 
with associated intermittent numbness and tingling of the 
hands, right greater than left.  The veteran also described 
his history of bilateral carpal tunnel syndrome, and noted 
that he experienced some early recurrence of numbness and 
tingling of the fingers bilaterally, left greater than right, 
mild associated decreased grip strength, greater on the left 
side.  Examination of the cervical spine revealed no 
erythema, edema, or heat changes, and there was no associated 
radiating pain, muscle spasm, or tenderness to palpation.  
The examiner noted that there were no current signs of 
radiculopathy, as the veteran had no appreciable positive 
Spurling sign and no appreciable decreased sensation to 
pinprick and light touch, on examination.  Range of motion 
testing revealed flexion to 65 degrees, extension to 50 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 80 degrees, without ankylosing or 
pain.  The examiner added that there was no further 
limitation by fatigue, weakness, lack of endurance, or 
incoordination.  

On neurological examination, muscle strength was 5/5 on the 
right and 4+/5 on the left.  Sensory examination revealed 
normal sensation to pinprick and light touch.  The examiner 
noted that the veteran had an early positive finding of 
Phalen's test and positive Tinel's sign bilaterally, 
consistent with recurrence of his carpal tunnel syndrome.  
Reflexes were 2+ bilaterally.  Regarding the veteran's 
established diagnosis of degenerative disc disease of the 
cervical spine, the examiner noted that the veteran was being 
referred for MRI studies for evaluation of progression of the 
disease.  The examiner added that there were no indications 
of cervical radiculopathy symptoms on examination.  

The veteran had an MRI of the cervical spine later in October 
2002.  In a November 2002 addendum, the VA examiner noted 
that the MRI revealed mild C6-7 foraminal narrowing on the 
left without compromise of the thecal sac or the lateral 
recess or the C7 nerve root, and that there was mild canal 
compromise at the level of C5-6 with associated increased 
flattening of the thecal sac secondary to riding of the end 
plates, with decreased canal dimension between 9 mm. and 10 
mm., and moderate to severe left peripheral stenosis and 
bulging of the annulus compromising the C6 nerve root on the 
left.  

In light of the foregoing MRI findings, the examiner's 
diagnoses pertinent to the cervical spine were mild C6-7 
spondylosis without associated neurologic compromise, and 
moderate-to-severe C5-6 spondylosis with associated stenosis 
and neural foraminal narrowing with compromise at C6 nerve 
root.  

The medical evidence during the period in question does not 
indicate any bed rest prescribed by a physician, let alone 
for a total period of at least four weeks in the last 12 
months, as required for higher rating of 40 percent.  

While the veteran reported tingling and numbness in the hands 
during VA treatment in November 2002 and August 2003, the 
pertinent diagnoses during treatment on both dates included 
bilateral carpal tunnel syndrome, and the veteran himself 
reported continued paresthesias in the hands in describing 
his carpal tunnel syndrome.  Moreover, during the October 
2002 VA examination, the examiner noted that there was no 
radiating pain on examination, and there were no symptoms of 
cervical radiculopathy.  While the November 2002 addendum 
notes that the October 2002 MRI revealed compromise at the C6 
nerve root, the examiner did not diagnose radiculopathy, and 
specifically indicated that there was no neurologic 
compromise associated with C6-7 spondylosis.  In light of the 
foregoing, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 20 percent.  

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code during 
the period in question.  In this regard, range of motion 
testing on VA examination in October 2002 revealed more than 
normal flexion and extension, normal right and left rotation, 
and lateral flexion limited by only 5 degrees.  As such, 
there is no evidence of severe limitation of motion of the 
cervical spine during the period in question, as required for 
a higher rating of 40 percent under former Diagnostic Code 
5290.  

Regarding functional impairment, the October 2002 VA examiner 
specifically noted that there was no pain on range of motion 
testing, and that there was no further limitation of motion 
based on fatigue, weakness, lack of endurance, or 
incoordination.  Hence, consideration of the DeLuca factors 
provides no basis for assignment of any higher rating under 
the applicable criteria.  

As noted above, under the former criteria in effect prior to 
September 26, 2003, residuals of fracture of the vertebrae, 
ankylosis of the spine, or ankylosis of the cervical spine 
may warrant a rating in excess of 20 percent.  However, as, 
the service-connected cervical spine disability has not been 
shown to involve any of the above during the period in 
question, rating under these diagnostic codes is not 
appropriate.  See 38 C.F.R. § 4.71a, former DCs 5285, 5286, 
5287.

3.  Since September 26, 2003

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a 20 percent rating 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is assignable for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assignable for unfavorable ankylosis of the 
entire cervical spine.  A 100 percent rating is assignable 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DCs 5235- 5243 (2008).

Under the revised rating criteria, forward flexion and 
extension to 45 degrees, lateral flexion to 45 degrees in 
each direction, and rotation to 80 degrees in each direction, 
are considered normal range of motion of the cervical spine.  
38 C.F.R. § 4.71a, Plate V.  

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability, for the period since 
September 26, 2003, is not warranted.    

Records of VA treatment since September 26, 2003 reflect 
complaints regarding and treatment for the cervical spine.  
In October 2003, the veteran reported that he had been using 
more pain medications during the past year due to worsening 
of his condition.  The pertinent diagnosis was neck pain.  In 
January 2004, the veteran presented with complaints of 
chronic pain in the shoulder and neck.  He again described a 
history of bilateral carpal tunnel syndrome, and reported 
that he continued to have paresthesias of the hands and 
nocturnal pain.  He stated that his current pain was 4-5 out 
of 10, with a recent average pain of 5-6 out of 10, and added 
that he used a heating pad and massage for relief.  Physical 
examination of the hands revealed decreased light touch in 
the median distribution, strongly positive Tinel's sign, 
bilaterally, and motor strength 5/5.  The pertinent 
assessment was chronic pain in the cervical region, with X-
ray revealing degenerative joint disease, moderate spinal 
stensois at different levels, and herniated disc at C6-7 on 
the left by MRI in 2001; and bilateral carpal tunnel 
syndrome.  A March 2004 MRI of the cervical spine revealed 
mild straightening of the cervical spine with minimal 
kyphosis at C5-6 and multilevel degenerative disc disease.  

In April 2004, the veteran presented with complaints of 
worsening neck pain, adding that he had an exacerbation a few 
weeks earlier, which required him to take 4 to 6 Percocets a 
day, which he reported interfered with his daily functioning 
and school.  He described arm numbness, left greater than 
right, sometimes with loss of fine motor skills.  The 
pertinent diagnosis was spinal degenerative joint disease.  
The veteran underwent an EMG study in May 2004, which 
revealed a slightly abnormal study, with evidence of very 
mild carpal tunnel syndrome, involving only the motor 
branches of the median nerves, with no evidence of cervical 
radiculopathy.  In December 2004, the veteran reported that 
his pain was getting worse with the change in weather, 
especially in the current season, reporting that he had 15/30 
bad days requiring at least 6 tablets of Percocet.  He 
described pain associated with stiffness and tightness of the 
neck, with burning and tingling in the hands.  The pertinent 
diagnosis was chronic neck pain due to spinal degenerative 
joint disease.  

On examination later in December 2004, the veteran had full 
range of motion of the cervical spine, with mild tenderness 
to palpation of the cervical paraspinals.  On neurological 
examination, there was a positive left Spurling sign, 
strength was 4+/5, and there was decreased sensation at the 
C6-7 dermatome.  The impression was cervical degenerative 
joint disease, with C6-7 radiculitis and myofascial pain 
secondary to cervical degenerative joint disease.  During 
treatment in February 2007, neurological examination revealed 
motor strength 5/5 bilaterally and sensation intact to light 
touch bilaterally.  The pertinent diagnosis was cervical 
degenerative disc disease.    

In May 2007, the veteran underwent another EMG study.  This 
study was again abnormal, with evidence of mild carpal tunnel 
syndrome involving only the motor branch of the median 
nerves.  In June 2008, the veteran described worsening neck 
pain for "years" and added that he recently experienced 
some nausea and vomiting due to this pain.  He reported some 
numbness in his hands and difficulty with range of motion.  
He reported that his current pain level was 4/10, which he 
described as average.  Examination of the neck revealed good 
flexion and extension, with nearly full side to side flexion.  
Examination of the upper extremities revealed strength 5/5 
deep tendon reflexes 1-2+, and sensation intact.  The 
pertinent assessment was neck pain and carpal tunnel.  

The veteran was most recently afforded a VA examination to 
evaluate his service-connected cervical spine disability in 
April 2007.  The veteran reported that he was currently 
treating his cervical spine condition with medication, TENS 
unit, and traction, and described his response to this 
treatment as fair, adding that he experienced side effects in 
that he was unable to drive with increased pain medication, 
unable to type, and sometimes slurred his words.  He added 
that he had a therapeutic cane to use for massage at pressure 
points in the back, during cramps, which he stated he 
experienced for two and a half months at a time.  The veteran 
described fatigue, decreased motion, stiffness, spasms, and 
pain, and stated that he had pain with quick action of the 
neck, or if he sat still too long, for 15 to 20 minutes.  He 
described a severe, constant pain, but denied radiation of 
the pain.  He reported moderate weekly flare-ups, lasting one 
to two days.  In describing his functional impairment during 
flare-ups, the veteran reported that he could not use his 
hands to pick up money during one episode.  

In regard to the number of incapacitating episodes for the 
cervical region during the past year, the veteran reported 
that he had cervical and thoracic pain for 2 days monthly 
that would cause incapacitating symptoms.  He added that 
these incapacitating symptoms were often weather-related and 
worse in cold, damp weather.

On examination, there was no spasm, atrophy, or weakness of 
the cervical sacrospinals, although there was guarding, pain 
with motion, and tenderness.  The examiner noted that 
localized tenderness or guarding was not severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Muscle tone was normal and there was no muscle atrophy.  
Sensory examination of the left upper extremity was normal, 
while examination of the right upper extremity was impaired 
for vibration, pinprick, and light touch.  Reflexes were 
normal.  

Range of motion testing revealed right and left rotation from 
0 to 60 degrees, with pain from 60 to 0 degrees.  There was 
pain on active and passive range of motion, and an additional 
5 to 10 degrees of limitation of motion on repetitive use due 
to pain.  Flexion was from 0 to 35 degrees, with pain from 35 
to 20 degrees.  There was pain on active and passive range of 
motion, and an additional 10 to 15 degrees of limitation of 
motion on repetitive use due to pain.  Extension was from 0 
to 40 degrees, with pain from 40 degrees to 20 degrees.  
There was pain on active and passive range of motion, and an 
additional 15 to 20 degrees of limitation of motion on 
repetitive use due to pain.  Right and left lateral flexion 
was from 0 to 40 degrees, with pain from 40 to 30 degrees.  
There was pain on active and passive range of motion, and an 
additional 5 to 10 degrees of limitation of motion on 
repetitive use due to pain.  X-ray of the cervical spine 
revealed moderate cervical spondylosis.  

The diagnosis was moderate cervical spondylosis, and the 
examiner noted that this condition had a mild effect on the 
veteran's daily activities, including chores, shopping, 
exercise, sports, and dressing, but that this condition had 
no effect on recreation, traveling, feeding, bathing, 
toileting, and grooming.  

The Board finds that, since September 26, 2003, the medical 
evidence as noted above does not demonstrate symptoms that 
warrant a rating in excess of 20 percent under the General 
Rating Formula.  t .  In this regard, there is no medical 
evidence of forward flexion of the cervical spine to 15 
degrees or less.  Rather, on VA examination, the veteran had 
forward flexion to 35 degrees and combined range of motion of 
275 degrees.  The June 2008 record of VA treatment noted that 
the veteran had good flexion and extension, with nearly full 
lateral flexion.  

Regarding functional impairment, the Board has considered the 
veteran's complaints, and the assertions made by the 
veteran's representative, in his October 2008 Informal 
Hearing Presentation, that the veteran is entitled to a 
higher rating based on additional loss of range of motion in 
all directions on repetitive use, as found during the April 
2007 VA examination.  Although the veteran had pain on range 
of motion testing during the April 2007 VA examination, even 
considering additional limitation of motion based on pain on 
repetitive use, the veteran had forward flexion of the 
cervical spine to 20 degrees and combined range of motion of 
200 degrees.  

Moreover, the Board notes that the revised criteria 
contemplate symptoms such as pain, stiffness, aching, etc., 
if present, thus, evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the sections of the 
rating schedule for evaluating neurological disabilities.  
See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  Thus, consideration 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, 
provide no basis for assignment of any higher rating.

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected cervical spine 
disability, such would not be the case here.  Although the 
veteran described numbness in his arm in April 2004, the May 
2004 EMG found no evidence of cervical radiculopathy, rather, 
there was evidence of very mild carpal tunnel syndrome.  
While the veteran was diagnosed with C6-7 radiculitis in 
December 2004, neurological examination was normal during 
treatment in February 2007.  While, the April 2007 VA 
examination revealed that sensory examination in the right 
upper extremity was impaired for vibration, pinprick, and 
light touch, sensory examination of the left upper extremity 
was normal, and bilateral reflexes were normal.  Moreover, 
the veteran himself denied radiation of his neck pain and the 
only abnormal finding on EMG study in May 2007 was mild 
carpal tunnel syndrome.  Most recently, despite his report of 
numbness in the hands during VA treatment in June 2008, 
sensation was intact in the upper extremities, and the only 
diagnosis in regard to the veteran's neck was neck pain, and 
the diagnosis pertinent to the complaints regarding the hands 
was carpal tunnel.  In light of the foregoing, the Board 
finds that the weight of the competent medical evidence 
indicates that the veteran does not have separately 
compensable neurological manifestations of his service-
connected cervical spine disability.  As such, combining the 
ratings for separate orthopedic and neurological 
manifestations would not result in a rating greater than 20 
percent.  

Further, there is no medical evidence that the veteran's 
service-connected cervical spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  Although the veteran reported during the April 
2007 VA examination that his cervical and thoracic pain 
caused incapacitating symptoms 2 days a month, there simply 
is no objective evidence of bed rest prescribed by a 
physician.  In this regard, the veteran has consistently 
reported that he receives all treatment for his cervical 
spine disability at the Hampton VAMC, and records of 
treatment from this facility, from April 1997 to June 2008, 
are negative for any bed rest prescribed by a physician.  
Even if the veteran's incapacitating symptoms described 
during the April 2007 VA examination did require bed rest 
prescribed by a physician, he described these symptoms as 
occurring for a total of less than four weeks during the past 
year, and not for at least four weeks, which is required for 
a 40 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in 
effect since September 26, 2003).   

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria for the period since 
September 26, 2003.



4.  All Periods

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  In addition, 
the Board finds that there is no showing that, during any 
period under consideration, the veteran's service-connected 
cervical spine disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the July 2008 SSOC).  In this regard, 
the Board notes that this disability, alone, has objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating).  While the 
veteran reported during the most recent VA examination that 
he was currently unemployed, he specifically stated that he 
had completed a degree in education, but had to discontinue 
college due to an inability to sit in the classroom and an 
inability to type papers due to wrist pain.  In addition, 
there is no evidence of record indicating that the cervical 
spine disability has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's degenerative disc disease and 
degenerative joint disease of the cervical spine, pursuant to 
Fenderson (cited to above), and the claim for an initial 
rating in excess of 20 percent must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

An initial rating in excess of 20 percent for degenerative 
disc disease and degenerative joint disease of the cervical 
spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


